Citation Nr: 0423373	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  03-04 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a genitourinary 
disorder, described as chronic cystitis/prostatitis.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


 ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel



INTRODUCTION

The veteran served on active duty from April 1969 to July 
1971, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

A personal hearing was held before a hearing officer at the 
RO in November 2002.  A copy of the transcript of that 
hearing is of record.  

The Board notes that the RO has assigned a combined schedular 
90 percent evaluation for service-connected disabilities.  
The veteran has been awarded individual unemployability 
effective from February 9, 2000.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted as Public Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  The new statute amended and clarified VA's 
duty to assist claimants in the development of the facts 
relevant to their claims.  On August 29, 2001, VA issued 
regulations implementing the provisions of VCAA "to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits."  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

In this regard the Board notes that the VCAA requires VA to 
make reasonable efforts to assist claimants in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  Such assistance 
includes making reasonable efforts to obtain relevant records 
that the claimant adequately identifies to the VA and 
authorizes it to obtain.  See 38 U.S.C.A § 5103A(a), (b).  In 
claims for disability compensation, such assistance shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  See 38 U.S.C.A. § 
5103A(d).

The veteran's has made a claim for entitlement to service 
connection for a genitourinary disorder as the result of 
exposure to herbicides.  He has not 
been examined by the VA concerning the claimed disorder.  The 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  In the case of a claim 
for disability compensation, the assistance provided by the 
VA shall include providing a medical examination or obtaining 
a medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  See 38 
U.S.C.A § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2003); 
Littke v. Derwinski, 1 Vet. App. 90 (1991).  The Board 
concludes that a medical opinion is required to determine 
whether there is a nexus between the veteran's claimed 
genitourinary disorder and service. 

The RO has denied the veteran's claim of entitlement to 
service connection primarily on the basis that a 
genitourinary disorder was not diagnosed in service.  The 
pertinent regulations state that if a veteran was exposed (or 
presumed to have been exposed) to an herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of 38 
U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type II diabetes mellitus, Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy (defined 
as transient peripheral neuropathy that appears within weeks 
or months of exposure to an herbicide agent and resolves 
within two years of the date of onset), chronic lymphocytic 
leukemia, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or  mesothelioma).  38 
C.F.R. § 3.309(e).  

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, the 
presumption is not the sole method for showing causation, and 
thereby establishing service connection.  

The veteran in his November 2002 hearing testified to having 
genitourinary problems since service.  However the records 
indicate he suffered a brain injury several years after 
service in 1977 which may have caused him to suffer a 
genitourinary/bladder control disorder.  In any event, the 
Board has determined that the veteran should be afforded a VA 
examination and a medical opinion should be obtained as to 
the exact nature of the veteran's genitourinary condition.  

The veteran testified that he had received treatment for his 
genitourinary condition at the VA Medical Center in New 
Orleans, as well as the Naval Hospital at Algiers, Louisiana.  
The RO should request treatment records for the veteran's 
genitourinary condition from these medical facilities from 
December 2000 to the present.  (VAMC treatment records from 
1999-2000 are in the claims file).  The Board emphasizes that 
records generated by VA or other Federal facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vets. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vets. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
treatment records from the identified VA facility, following 
the procedures prescribed in 38 C.F.R. § 3.159(c) (2003), as 
regards requesting medical records from Federal facilities.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain records of 
treatment the veteran received for 
genitourinary problems from December 2000 
to the present from the New Orleans VAMC 
as well as from the Naval Hospital at 
Algiers, Louisiana. 

2.  The RO should arrange for the veteran 
to undergo a VA medical examination by an 
appropriate specialist to determine the 
nature and etiology of any diagnosed 
genitourinary disorder.  The claims file 
must be made available to the examiner, 
and the examination report should reflect 
a review of the claims file.  The 
examiner should elicit a history from the 
veteran of his genitourinary problems.  
All appropriate tests and studies should 
be accomplished and all clinical findings 
should be reported in detail.  The 
examiner is requested to indicate whether 
the veteran currently has a genitourinary 
disorder.  If the veteran currently has a 
genitourinary disorder the examiner is 
requested to express opinions as to the 
following:

?	Is it at least as likely as not that 
the genitourinary disorder began 
while the veteran was in military 
service from April 1969 to July 
1971?
?	Is it at least as likely as not that 
the genitourinary disorder is the 
result of any incident of the 
veteran's military service, to 
include his exposure to Agent 
Orange?  In responding to this 
question, the examiner should 
comment on the likelihood that the 
veteran's genitourinary disorder is 
related to the reported brain injury 
in 1977.

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal.  
If any benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

